Citation Nr: 1645358	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for an ankle disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a hearing loss disorder.  

5.  Entitlement to service connection for a gastrointestinal disorder.  

6.  Entitlement to service connection for facial scar residuals.  

7.  Entitlement to service connection for a right great toe disorder.  

8.  Entitlement to service connection for a right foot disorder.  

9.  Entitlement to service connection for a bilateral hand disorder.  

10.  Entitlement to service connection for a bilateral leg disorder.  

11.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  Jurisdiction of this appeal was subsequently transferred to the RO in Atlanta, Georgia.  

These issues were previously before the Board in April 2015, at which time they were remanded for additional development.  Also in its April 2015 action, the Board found new and material evidence had been received to reopen the service connection claims for disabilities of the ankle and bilateral knees; thus, those issues may be considered on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple disabilities.  These claims were previously remanded by the Board in April 2015.  Unfortunately, another remand of these issues is required.  

Pursuant to the Board's prior April 2015 remand, the Veteran was afforded several VA examinations in May and June 2015.  During these examinations, the Veteran reported receiving recent treatment at the Moody Air Force Base (AFB) in Georgia.  The Board notes the Veteran is a service retiree; as such, he is eligible for, and apparently has received, treatment from Tricare, a health agency of the U.S. Department of Defense Military Health System.  Review of the record does not indicate these records have been obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  Remand is thus required to obtain the Veteran's Tricare treatment records from Moody AFB and any other Tricare facility at which the Veteran has received treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any post-service treatment records not already obtained from the medical facility at Moody Air Force Base, as well as any other Tricare-affiliated military health system facility at which the Veteran has received treatment as a service retiree.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

